FILED
                                                                   United States Court of Appeals
                                                                           Tenth Circuit

                     UNITED STATES COURT OF APPEALS                      October 3, 2011
                                                                       Elisabeth A. Shumaker
                                    TENTH CIRCUIT                          Clerk of Court



 RICHARD MARTINEZ,

             Plaintiff–Appellant,

 v.                                                        No. 11-1239
                                                  (D.C. No. 1:11-CV-00453-LTB)
 KEVIN MILYARD, Warden of the                                (D. Colo.)
 Sterling Correctional Facility; SUSAN
 JONES, Warden of the Centennial South
 Correctional Facility,

             Defendants–Appellees.


                             ORDER AND JUDGMENT *


Before LUCERO, ANDERSON, and GORSUCH, Circuit Judges.


      Richard Martinez appeals the dismissal of his 42 U.S.C § 1983 complaint.

Exercising jurisdiction under 28 U.S.C. § 1291, we affirm.




      *
         The case is unanimously ordered submitted without oral argument pursuant to
Fed. R. App. P. 34(a)(2) and 10th Cir. R. 34.1(G). This order and judgment is not
binding precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. The court generally disfavors the citation of orders and judgments;
nevertheless, an order and judgment may be cited under the terms and conditions of 10th
Cir. R. 32.1.

                                           -1-
                                              I

       Martinez filed suit against Kevin Milyard and Susan Jones, his previous and

current wardens, respectively. His complaint includes a long list of grievances. Martinez

alleges that prison employees erroneously billed him for repairs and medical services,

confiscated his personal items without following the proper procedures, and failed to

separate Martinez and another inmate after a physical altercation between them. He

further contends that prison facilities lack adequate amenities and that prison staff have

failed to provide him with time for fresh air and exercise. Finally, Martinez alleges that

the Colorado Department of Corrections continues to improperly garnish his deposits.

       Martinez’s complaint fails, however, to tie any of these specific allegations to

Milyard or to Jones. Rather, Martinez asserts in a conclusory fashion that Milyard and

Jones are “responsible for the employees and policies” of the facility. Finding this

pleading insufficient, the district court ordered Martinez to file an amended complaint

stating the defendants’ individual roles in the alleged rights violations. After Martinez

failed to do so, the district court dismissed his case without prejudice. Martinez now

appeals.

                                             II

       Our circuit has long held that a “supervisory relationship alone is insufficient for

liability under § 1983.” Poolaw v. Marcantel, 565 F.3d 771, 732 (10th Cir. 2009). Even

prior to the Supreme Court’s decision in Ashcroft v. Iqbal, 129 S. Ct. 1937 (2009), we

required an “affirmative link” between a constitutional violation and the actions taken by



                                             -2-
a supervisor named as defendant. 1 See, e.g., Serna v. Colo. Dept. of Corrections, 455

F.3d 1146, 1152-53 (10th Cir. 2006); see also Dodds v. Richardson, 614 F.3d 1185, 1195

(10th Cir. 2010).

       To state a claim against a supervisor-defendant under this circuit’s traditional

standard, a plaintiff must allege facts suggesting that the supervisor’s “personal

participation, his exercise of control or direction, or his failure to supervise” resulted in

the constitutional violation. Gallagher v. Shelton, 587 F.3d 1063, 1069 (10th Cir. 2009).

In the alternative, a plaintiff can demonstrate that the supervisor “promulgated, created,

implemented, or possessed responsibility for the continued operation of a policy that . . .

caused the complained of constitutional harm.” Dodds, 614 F.3d at 1199 (emphasis

added) (holding that this theory of liability survived Ashcroft v. Iqbal, 129 S. Ct. 1937

(2009)).

       Martinez has not alleged that Milyard or Jones personally participated in or

directed any of the violations of which he complains. Nor has Martinez alleged that the

violations in his complaint occurred pursuant to a policy that Milyard or Jones

promulgated, or of which they were even aware. Instead, Martinez complains primarily


1
  In Ashcroft v. Iqbal, the Supreme Court reiterated that “[g]overnment officials may not
be held liable for the unconstitutional conduct of their subordinates under a theory of
respondeat superior,” 129 S.Ct. at 1948, and explained that a government official “is only
liable for his or her own misconduct.” Id. at 1949. While Iqbal has “generated significant
debate about the continuing vitality and scope of supervisory liability” in § 1983 cases,
Lewis v. Tripp, 604 F.3d 1221, 1227 n.3 (10th Cir. 2010), this circuit has not yet
determined the full extent of Iqbal’s impact on our case law. We need not resolve this
debate here, however, because Martinez’s claims fail even under our preexisting
standard.

                                              -3-
that prison employees deviated from established protocol when they committed various

allegedly unlawful acts against him. Accordingly, the district court was correct to order

Martinez to amend his complaint and to dismiss the claim when Martinez declined to do

so.

                                            III

       We AFFIRM. Because Martinez has failed to advance “a reasoned, nonfrivolous

argument on the law and facts in support of the issues raised on appeal,” DeBardeleben v.

Quinlan, 937 F.2d 502, 505 (10th Cir. 1991), we DENY his motion to proceed in forma

pauperis.


                                                  Entered for the Court



                                                  Carlos F. Lucero
                                                  Circuit Judge




                                            -4-